                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Jonathan Edward Workman,                        )CASE NO. 1:19cv862
                                                )
                                                )
                        Plaintiff(s),           )      JUDGE DAN A. POLSTER
               vs.                              )
                                                )
                                                )    CASE MANAGEMENT CONFERENCE
City of Chardon, et al.,                        )    SCHEDULING ORDER
                                                )
                                                )
                        Defendant(s) .          )

       Persons who practice before this Court are expected to familiarize themselves with the
Local Civil Rules of the United States District Court for the Northern District of Ohio1 (Local

Rules) and the Federal Rules of Civil Procedure (Fed. R. Civ. P.). They are also expected to read

this Order, which departs from the Local Rules in minor but important respects, and follow the

Order in its entirety. Do not delegate the responsibility for reading this Order and complying

with it to a secretary, paralegal, or other non-attorney staff member in your office.
I.     NOTICE OF THE CASE MANAGEMENT CONFERENCE

       The above-entitled action has been set for a Case Management Conference (CMC) on

Friday, September 20, 2019, at 9:00 a.m. before Judge Dan A. Polster, in Chambers 18B, 801

W. Superior Ave., Cleveland, Ohio. Counsel of record who is familiar with the legal and factual

issues in the case and who is prepared to participate in settlement discussions should they arise

shall attend this Conference in person. To encourage the participation of newer attorneys, in

particular women and minorities, this Order specifically modifies the “lead counsel” requirement

as described in Local Rule 16.3(b)(1). All parties shall also attend this conference in person.

Local Rule 16.3(b). “Parties” means the named individuals or, in the case of a corporation or

similar legal entity, a person with knowledge of the facts who has full settlement authority. In

addition, if there is, arguably, insurance that covers a plaintiff’s claim(s), Judge Polster

expects an insurance representative with full settlement authority to attend the CMC. If the



        1
         The Local Rules can be accessed over the Internet at the following link:
        http://www.ohnd.uscourts.gov/home/rules-and-orders/local-civil-rules/
presence of a party, lead counsel, or the insurance representative will constitute an undue

hardship, a written motion to excuse the presence of such person must be filed well in advance of

the CMC.
II.     CONSENT TO JURISDICTION OF MAGISTRATE JUDGE

        Magistrate Judge Thomas M. Parker has been assigned to assist in this case. The parties

are encouraged to discuss and consider consenting to the jurisdiction of the Magistrate Judge.

See Attachment 1.

III.    DIFFERENTIATED CASE MANAGEMENT

        This case is subject to the provisions of Differentiated Case Management (DCM) as set

forth in Local Rules 16.1 to 16.3. Each of the tracks (expedited, standard, complex, mass tort,

and administrative) has its own set of guidelines governing discovery practice, motion practice

and trial practice. Read and pay particular attention to Local Rules 16.1 to 16.3 for track

assignment guidelines, Fed. R. Civ. P. 26 and Local Rule 26.1 for discovery practice, Local Rule

7.1 for motion practice and page limitations, and Local Rule 37.1 for resolving discovery

disputes.
IV.     PREPARATION FOR THE CMC: The Planning Meeting; Report of the Planning

        Meeting

        The agenda for the CMC is set forth by Local Rule 16.3(b)(2). Both federal and local

civil rules require counsel of record and all unrepresented parties to confer with one another well

in advance of the CMC in an effort to agree in good faith upon the items listed in the agenda,

including a track assignment and discovery schedule. See Local Rule 16.3(b)(3); Fed. R. Civ. P.

26(f). This conference is called the “Planning Meeting.” The local and federal civil rules place

responsibility for arranging the Planning Meeting jointly on the parties; however, to avoid

confusion, the undersigned places the ultimate burden of arranging the Planning Meeting on

counsel for Plaintiff(s).

        In addition to reviewing the agenda items listed in Local Rule 16.3(b)(2) at the Planning

Meeting, counsel must determine whether there will be discovery of electronically stored


                                                 2
information, or E-discovery. If counsel anticipate E-discovery, they must decide upon a method

for conducting such discovery or they must agree to abide by the default standard set forth in

Appendix K to the Local Rules. See Attachment 2.

       The Court also requires Plaintiff(s) to make a demand upon Defendant(s) with a written

description and monetary breakdown of the damages claimed, and Defendant(s) to respond with

a counteroffer – all well before the CMC.

       Attached to this Order is a form entitled “Report of the Parties’ Planning Meeting.”

Attachment 3. Counsel shall jointly report the results of the Planning Meeting to the Court by

filling in the form and adding the information about the demand, the counteroffer and E-

discovery (if applicable). After counsel sign the Report, Plaintiff’s counsel shall file the Report

and fax a copy of it to Chambers (216-357-7195) no later than 12:00 p.m. on 9/17/2019.

V.     THE CASE MANAGEMENT CONFERENCE

       The Court will review the Report of the Parties’ Planning Meeting, evaluate the case in

accordance with Local Rule 16.2(a)(1), assign it to one of the case management tracks described

in Local Rule 16.2(a)(2), and issue a Case Management Plan.
VI.    DISCOVERY

       A.      INITIAL DISCLOSURES

       With the exception of certain cases enumerated in Fed. R. Civ. P. 26(a)(1)(B),2 parties

must, without awaiting a discovery request, provide to opposing parties the initial disclosures set
forth in Fed. R. Civ. P. 26(a)(1) and (2). The parties must make initial disclosures no later than 7

days before the CMC. The parties must file copies of the initial disclosures with the Court at

least 2 days before the CMC.
       B.      FORMAL DISCOVERY

       The moratorium on formal discovery prior to the Rule 26(f) conference, set forth in Fed.



        2
         The following categories of proceedings are exempt from the initial disclosure requirements of
Rule 26(a)(1): reviews of administrative decisions, federal forfeiture cases, habeas petitions, pro se
prisoner civil rights cases, actions to enforce or quash an administrative summons or subpoena,
government collection cases, miscellaneous proceedings, and actions to enforce arbitration awards.

                                                   3
R. Civ. P. 26(d)(1), is hereby extended until after the CMC with the following exceptions:

(1) disclosures required by Fed. R. Civ. P. 26(a), (2) early Rule 34 requests addressed by Fed. R.

Civ. P. 26(d)(2), and (3) discovery that is necessary and appropriate to support or defend against

any challenge to jurisdiction or claim for emergency relief, whether temporary or preliminary.
C.      FILING OF DISCOVERY MATERIALS

        Unless otherwise ordered by the Court, discovery depositions, interrogatories, requests

for documents, requests for admissions, and answers and responses thereto shall not be filed with

the Clerk’s Office, except that discovery materials may be filed as evidence in support of a

motion or for use at trial.

        If a party intends to rely on deposition testimony in support of its position on a motion,

the Court prefers the filing of the entire deposition rather than excerpts, unless the party truly

believes that excerpts are sufficient, and with the proviso that any other party who believes the

excerpts offered are not sufficient is free to file the entire deposition. In any event, discovery

material submitted in support of any party’s position shall be filed at the same time as that party’s

memorandum setting forth its position.
VII.    ELECTRONIC FILING

        The U.S. District Court for the Northern District of Ohio requires attorneys in civil cases

to file documents with the Court electronically over the Internet through its Case Management /

Electronic Case Files (CM/ECF) system. The Court orders that all further documents, notices

and orders in this matter be filed electronically rather than on paper, except as provided in The

Electronic Filing Policies and Procedures Manual, which is Appendix B to the Local Rules. The

Manual provides helpful information on system requirements and usage. Notice of filings are

sent electronically. It is the responsibility of each counsel of record to set up a user account to

receive e-mail notice of court filings and to check his or her e-mail box on a regular basis.

Directions for setting up e-mail notice can be accessed at the following link:
               www.ohnd.uscourts.gov/Electronic_Filing/electronic_filing.html




                                                  4
The Office of the Clerk of Court has established an Electronic Filing Help Desk to answer

questions and provide assistance if needed. The Help Desk number is 1-800-355-8498.

VIII. COURTESY COPIES

       Chambers will not accept courtesy copies of pleadings or memoranda unless expressly

requested by the Court, with the following exception. Any pleadings or memoranda filed within

two (2) business days of a conference/hearing/trial shall be filed electronically via CM/ECF as

well as served upon opposing counsel on the same day it is filed.
IX.    DEPOSITIONS PRACTICES

       The Judges of the Northern District of Ohio have adopted Local Rule 30.1, which governs

the scheduling and taking of depositions, and which is intended to significantly decrease

discovery disputes. A copy of this rule is located at Attachment 4. Counsel are expected to read

this rule and comply with it.
X.     PRELIMINARY ESTIMATE/BUDGET OF FEES AND EXPENSES REPORT

       Certain claims allow for, or entitle, prevailing parties to collect attorney fees from the

other party. If this case contains such a claim, each party must bring to the Case Management

Conference a preliminary estimate and/or budget of the amount of fees and expenses anticipated

to be the subject of any such claim. A Preliminary Estimate/Budget of Amount of Fees and

Expenses form, located at Attachment 5, is provided for the parties’ convenience. Lead counsel

of record shall provide a copy of this report to his or her client prior to the CMC, where the

reports will be exchanged.
XI.    RESOLUTION PRIOR TO CMC

       In the event that this case is resolved prior to the CMC, counsel shall submit a jointly

signed stipulation of settlement or dismissal and notify the Court immediately by telephone or

fax that the same is forthcoming.
       IT IS SO ORDERED.

                                              s/Dan Aaron Polste      8/16/2019
                                              Dan Aaron Polster
                                              United States District Judge


                                                 5
                                                         Understanding the Function and Purpose
                                                         of United States Magistrate Judges.

                                                                  The backbone of an independent federal
                                                         judiciary is life-tenured judges appointed under
                                                         Article III of the Constitution. In America's federal
                                                         trial courts, justice is administered by life-tenured
                                                         District Judges, and by judges who serve
                                                         fixed-terms: United States Magistrate Judges
                                                         and United States Bankruptcy Judges.

                                                                  This brochure illuminates the function
                                                         and purpose of United States Magistrate Judges
                                                         who are independent judges serving federal
                                                         district courts in an adjunct capacity by dealing
                                                         with cases, or parts of cases, assigned to them
                                                         by district judges.

 United States                                           Title and Manner of Addressing a United
Magistrate Judges                                        States Magistrate Judge.

                                                         •   The official title of these judges
               Their Function                                is"United States Magistrate Judge."
                And Purpose
                  In Our                                 •   A United States Magistrate Judge
               Federal Courts                                should be addressed, orally and in
                                                             writing, as ''Judge______ ," to be
                                                             consistent with the position's judicial
                                                             role and official title as prescribed by
                                                             law.

                                                         •   Although some state courts have a
                                                             judicial officer called a "magistrate,"
                                                             that title as applied to a United States
                                                             Magistrate Judge is obsolete. To
                                                             address these judges simply as
                                                             "Magistrate" is akin to improperly
                                                             addressing a Lieutenant Colonel as
                                                             "Lieutenant," or a Bankruptcy Judge
                                                             as "Bankruptcy."
A Publication of Federal Magistrate Judges Association
Answers to Some
Commonly Asked Questions.
Q: What are the standards for                        Q: Are a party’s rights affected when
     selecting a federal magistrate                       litigants consent to have a magistrate
     judge?                                               judge hear a case?
A:   To be appointed as a magistrate judge,
                                                     A:   Consenting to jurisdiction of a magistrate
     an individual must:
                                                          judge does not eliminate substantive or
     •   have been a member in good                       procedural rights litigants would otherwise
         standing of the bar of the highest               have before a district judge. For example,
         court of a State, District, Territory, or        parties retain their right to have a jury trial.
         Commonwealth of the United States
         for at least five years;                    Q: Do magistrate judges handle many
     •   be determined by the appointing                  civil jury cases?
         district court to be competent to
         perform the duties of the office;           A:   Yes. In 1999, magistrate judges conducted
     •   be unrelated to a judge of the                   approximately 21 percent of the civil jury
         appointing court; and                            trials in United States district courts. When
     •   be selected pursuant to standards                all parties consent, magistrate judges may
         promulgated by the Judicial                      conduct trials and enter judgments in civil
         Conference of the United States.                 cases of any type or size.

Q: What’s the difference between a                   Q: Do magistrate judges handle many
   district court judge and a                             criminal cases?
   “magistrate judge’s court”?
                                                     A:   Yes. With consent of defendants,
A:   There is no “magistrate court.” Both
                                                          magistrate judges may preside in Class A
     district and magistrate judges preside in
                                                          misdemeanor cases, including conducing
     United States District courts created
                                                          jury trials. In 1999, magistrate judges
     under Article III of the Constitution.
                                                          terminated 10,733 Class A misdemeanor
Q: What’s the difference between                          cases. Although magistrate judges do not
                                                          preside at felony trials, They may also
     district and magistrate judges?
                                                          conduct preliminary and post-conviction
A:   District judges are life-tenured judges              proceedings in felony cases. Magistrate
     nominated by the President and                       judges may conduct trials that dispose of all
     confirmed by the Senate. Magistrate                  petty offense cases with the defendant’s
     judges are fixed-term judges appointed               consent.
     by district judges for eight-year
     renewable terms via a merit selection
     process.

Q: How do civil litigants request WULDO
     before magistrate judges?
A:   All parties must consent in writing and
     the case must be officially transferred by
     the district judge. Forms are available
     from the &lerk of &ourt.
The Role of Magistrate Judges.               A Historic Overview.
     United States Magistrate Judges are         The United States magistrate judge
generalist judges with a broad range of      system evolved from the United States
responsibilities. While their duties may     commissioner system established in 1793.
vary with the specific needs of each         In 1965, Congress conducted an exhaustive
district court, Magistrate Judges handle a   examination of the commissioner system.
wide array of federal civil and criminal     Witnesses overwhelmingly favored
cases nation wide.                           overhauling the system and enhancing the
                                             commissioner position.
     A sampling of the judicial functions
                                                  The Federal Magistrates Act of 1968
performed by Magistrate Judges
                                             created the position named United States
demonstrates the potential breadth of        magistrate to denote the break with the
their authority:                             commissioner system. The Act increased
•   Presiding at civil jury trials by        the criminal trial jurisdiction of these new
                                             judicial officers over that of commissioners,
    consent of the parties and entering
                                             and also authorized the new officers to
    judgments;
                                             assist judges of district courts in handling a
•   Presiding at criminal misdemeanor        wide range of proceedings in civil and
    jury trials by consent of the parties    criminal cases.
    and imposing sentences;
                                                In 1976, 1979 and 2000, further
•   Pretrial case management in              amendments were enacted which
    complex civil cases;                     specifically:

•   Conducting preliminary proceedings       •   Authorized magistrate judges to try any civil
    in all criminal cases;                       case upon consent of the parties and to
                                                 order the entry of final judgment;
•   Conducting settlement conferences;       •   Expanded trial jurisdiction of magistrate
                                                 judges to all federal misdemeanors;
•   Hearing and determining pretrial
                                             •   Required that magistrate judges be selected
    motions;
                                                 and appointed in accordance with
•   Hearing and recommending                     regulations promulgated by the Judicial
    disposition of summary judgment              Conference of the United States;
    and other case dispositive motions;      •   Expanded magistrate judges' civil and
                                                 criminal contempt authority;
•   Reviewing prisoner suits collaterally    •   Gave magistrate judges plenary authority in
    attacking convictions or complaining         Class B and C misdemeanor cases without
    of conditions of confinement; and            the consent of the defendant; and
                                             •   Gave magistrate judges authority to
•   Issuing arrest and search warrants.          sentence juvenile defendants to terms of
                                                 imprisonment in misdemeanor cases.
                             UNITED STATES DISTRICT COURT
                                 Northern District of Ohio



        Plaintiff                                 CONSENT TO EXERCISE OF JURISDICTION
                                                  BY A UNITED STATES MAGISTRATE JUDGE
                 v.                               AND ORDER OF REFERENCE

                                                 Case Number:
        Defendant

     CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

        In accordance with the provisions of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, the parties in this case
hereby voluntarily consent to have a United States magistrate judge conduct any and all further proceedings
in the case, including the trial, and order the entry of a final judgment.

                      Signatures                         Party Represented                 Date




                                      ORDER OF REFERENCE

       IT IS HEREBY ORDERED that this case be referred to                                            United
States Magistrate Judge, for all further proceedings and the entry of judgment in accordance with 28 U.S. C.
636(c), Fed.R.Civ.P. 73 and the foregoing consent of the parties.



          Date                                                   United States District Judge



NOTE:            RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES
                 HAVE CONSENTED ON THIS FORM TO THE EXERCISE OF JURISDICTION BY
                 A UNITED STATES MAGISTRATE JUDGE.
                                 UNITED STATES DISTRICT COURT
                                     Northern District of Ohio


                                               NOTICE & ORDER


Pursuant to 28 U.S.C. §636(c)(1) and LR 73.1, a Magistrate Judge of the Northern District of Ohio may, upon
consent of all parties to an action, and entry of an order of reference by the Judge, exercise trial jurisdiction in
civil actions, both jury and non-jury, and enter final judgment therein.

If all parties to this action consent and an order of reference is entered, the case will be assigned to a
Magistrate Judge pursuant to LR 73.1. If all parties do not consent, or if an order of reference is not entered,
the action will remain with the Judge to whom it is assigned. The decision of counsel on this matter of
consent is entirely voluntary. Your response is joint, and disclosure of individual decisions is not required.

Pursuant to Local Civil Rule 73.1, Recusal, Resignation or Death of Magistrate
Judge, where the parties have consented of the transfer of a civil case to a Magistrate Judge under section
(a) above, if the Magistrate Judge thereafter recuses, resigns or dies, the case shall be returned to the
District Court Judge. The Clerk shall immediately assign another Magistrate Judge by the random draw and
notify the parties of such new assignment. Within ten (10) days after such notification by the Clerk, the parties
shall indicate their consent, or lack thereof, to transferring the case to the newly-assigned Magistrate Judge
under 28 U.S.C. §636(c). If the parties do not consent to the transfer, the case shall remain with the District
Court Judge.

At the time the last appearance of counsel is made on behalf of the named defendant, the parties are to
communicate with each other on this matter. It is the responsibility of plaintiff’s counsel to initiate such
consultation. The response is to be returned within ten (10) days of the last appearance. The
response must contain the signatures of all counsel.

Pursuant to 28 U.S.C. §636(c)(3) all appeals relating to magistrate consent cases must be heard only in the
court of appeals.

Please file the proposed consent electronically using the civil event "Notice". Parties representing
themselves should sign and send form to the Clerk's Office. If an order of reference is entered by the Court,
you will be advised by the Clerk as to which Magistrate Judge the has been assigned for further proceedings.


                                                     6DQG\2SDFLFK
                                                     Clerk of Court


                                         (See form on the reverse side)
o:\forms\consent.pdf
revised March 2008
Attachment 2
                                   Attachment 3




                   UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO


                                    )         CASE NO.
                                    )
                      Plaintiff(s), )         JUDGE DAN AARON POLSTER
                                    )
            v.                      )         REPORT OF PARTIES’ PLANNING
                                    )         MEETING UNDER FED.R.CIV.P. 26(f)
                      Defendant(s). )         AND LR 16.3(b)(3)



     1.     Pursuant to Fed.R.Civ.P. 26(f) and LR 16.3(b)(3), a meeting was held on

                 , 200   , and was attended by:

                         , Counsel for plaintiff(s)

                         , Counsel for plaintiff(s)

                         , Counsel for defendant(s)

                           , Counsel for defendant(s)

     2.     The parties:

     have not been required to make initial disclosures.

     have exchanged the pre-discovery disclosures required by Fed.R.Civ.P. 26(a)(1)
     And the Court’s prior order;

Expedited                               Standard                        Complex

Administrative                          Mass Tort
                4.      This case is suitable for one or more of the following Alternative Dispute

Resolution (ADR) mechanisms:

          Early Neutral Evaluation                         Mediation                     Arbitration

          Summary Jury Trial                               Summary Bench Trial

          Case not suitable for ADR

                5.      The parties           do             do not consent to the jurisdiction of the

United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).

                6.      The parties agree that this case          does           does not involve

electronic discovery.

                7.      Recommended Discovery Plan (Counsel are reminded to review the

default standard for e-discovery set forth in Appendix K to the Local Rules):

                        (a)    Describe the subjects on which discovery is to be sought, the

nature and extent of discovery and any potential problems:




                        (b)    Describe anticipated e-discovery issues (i.e., what ESI is available

and where it resides; ease/difficulty and cost of producing information; schedule and format of

production; preservation of information; agreements about privilege or work-production

protection, etc.):




                                                   2
                      (c)    Describe handling of expert discovery (i.e., timetable for

disclosure of names and exchange of reports, depositions):




                      (d)    Discovery Deadlines:

                             (i)     Liability:

                             (ii)    Damages

              8.      Recommended dispositive motion date:

              9.      Recommended cut-off for amending the pleadings and/or adding

                      additional parties:

              10.     Recommended date for status hearing and/or final pretrial settlement

                      conference:

              11.     Other matters for the attention of the Court:




                                     Attorney for Plaintiffs:         /s/



                                     Attorney for Defendants:         /s/




                                                  3
                                "UUBDINFOU



Rule 30.1 Conduct at Depositions

             (a) Witnesses, parties, and counsel must conduct themselves at depositions in a
      temperate, dignified, and responsible manner.

              (b) The following guidelines for the taking of depositions emphasize the
      expectations of the Court as to certain issues; they are intended to supplement Fed. R.
      Civ. P. 26 and 30.

                     (1) Scheduling. Counsel are expected to make a timely and good faith
             effort to confer and agree to schedules for the taking of depositions. Unless
             counsel otherwise agree, depositions must be conducted during normal business
             hours. Except where good cause exists, no Notice of Deposition or Subpoena can
             issue prior to a scheduling conference with opposing counsel. Counsel for the
             deponent must not cancel a deposition without stipulation of the examining
             counsel or order of the Court.

                      (2) Decorum. Opposing counsel and the deponent must be treated with
             civility and respect. Ordinarily the deponent must be permitted to complete an
             answer without interruption by counsel.

                     (3) Objections. Objections must be limited to (a) those that would be
             waived if not made pursuant to Fed. R. Civ. P. 32(d)(3) and (b) those necessary to
             assert a privilege, enforce a limitation on evidence directed by the Court or
             present a motion under Fed. R. Civ. P. 30(d)(3). No other objections can be
             raised during the course of the deposition. In the event privilege is claimed,
             examining counsel may make appropriate inquiry about the basis for asserting the
             privilege.

                     (4) Speaking Objections. Speaking objections that refer to the facts of the
             case or suggest an answer to the deponent are improper and must not be made in
             the presence of the deponent.

                     (5) Witness Preparation. Preparation of the deponent must be completed
             prior to the taking of the deposition. While a question is pending, counsel for the
             deponent and the deponent must not confer, except for the purpose of deciding
             whether to assert a privilege.

                    (6) Documents. Examining counsel must provide counsel for the
             deponent with copies of all documents shown to the deponent during the
             deposition.

                    (7) Disputes. Counsel must comply with Local Rule 37.1 as to any
             disputes arising in connection with the taking of a deposition.
                                                      Last revised 9/23/02. See Historical Notes for full revision history.
                                               Attachment 5




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


                                           ,     )     JUDGE DAN A. POLSTER
                                                 )
                       Plaintiff(s),             )
                                                 )     CASE NO.
               vs.                               )
                                                 )
                                           ,     )     PRELIMINARY ESTIMATE/
                                                 )     BUDGET OF AMOUNT OF FEES
                       Defendant(s).             )     AND EXPENSES


        The following is a preliminary estimate and/or budget of the Plaintiff’s / Defendant’s

(circle one) anticipated to be the subject of a claim in this case.



        Attorney’s Fees                                        Costs

Preliminary Investigation
& Filing Complaint                     $               Deposition      $

Procedural Motion s Practice           $               Experts         $

Discovery                              $               Witness Fees $

Dispositive Motions Practice           $               Juror Fees      $

Settlement Negotiations                $               Other           $

Trial                                  $

TOTAL FEES                             $               TOTAL COSTS $
